Sutton, C. J.
Morton Realty Company sued Dr. Jack Hunter, in the Civil Court of DeKalb County, for rent alleged to be due on an office. The defendant filed an answer and cross-action, to which the plaintiff filed general and special demurrers. The demurrers were overruled, and the plaintiff excepted. Held:
*30Decided April 11, 1953.
Charles W. Bergman, for plaintiff in error.
J. Robin Harris, contra.
The judgment overruling the plaintiff’s demurrers to the defendant’s answer and cross-action is not such a final judgment as can be reviewed by a direct bill of exceptions. Therefore, the writ of error is dismissed. Dove v. Maxwell, 184 Ga. 460 (191 S. E. 916); Daniel v. Chastaine, 177 Ga. 730 (2) (171 S. E. 373); White v. Chisolm, 160 Ga. 177 (127 S. E. 140); Johnson v. First National Bank of Shellman, 50 Ga. App. 90 (177 S. E. 73).

Writ of error dismissed.


Felton and Woxrill, JJ., concur.